Exhibit 10.4

PARTIAL ASSIGNMENT

OF

PURCHASE AND SALE AGREEMENT

[5012 New Bern Ave.]

This Partial Assignment of Purchase and Sale Agreement is made and entered into
to be effective as of the 14th day of August, 2014, by and between Strategic
Storage Opportunities, LLC, a Delaware limited liability company (herein,
“Assignor”), and SST II 5012 New Bern AVE, LLC, a Delaware limited liability
company (herein, “Assignee”).

RECITALS:

A. Flagship Properties III, LLC, a Delaware limited liability company
(“Seller”), as “Seller”, and Assignor, as “Purchaser”, heretofore entered into
that certain Purchase and Sale Agreement dated on or about January 21, 2014 (as
amended, the “Agreement”), respecting the sale of five (5) certain parcels of
improved real property being more particularly described on Exhibits A-1 through
A-5 to the Agreement; and

B. Assignor desires to assign to Assignee, and Assignee desires to acquire, all
of Assignor’s right, title and interest in and to the Agreement, but only with
respect to the sale and purchase of Parcel Three and the Parcel Three
Improvements (as defined in the Agreement), and all rights appurtenant thereto
(collectively, the “Parcel Three Property”); subject, however, to all of the
terms, conditions and obligations contained in the Agreement insofar as they
relate to the Parcel Three Property.

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:

 

  1. Partial Assignment and Assumption. Assignor does hereby sell, assign and
transfer to Assignee all of Assignor’s right, title and interest in and to the
Agreement as “Purchaser”, as concerns the sale and purchase of the Parcel Three
Property. This Assignment includes an assignment of all of Assignor’s rights in
and to all covenants, representations and warranties of Seller contained in the
Agreement as they relate to the Parcel Three Property. Assignee hereby assumes
and agrees to perform all of Assignor’s obligations under the Agreement relating
to the purchase of the Parcel Three Property, subject to the terms and
conditions thereof, to the same extent as if Assignee had originally been named
as “Purchaser” therein, but only with respect to the Parcel Three Property.

 

  2.

Representations and Warranties. Assignor hereby represents and warrants to



--------------------------------------------------------------------------------

  Assignee that (i) to Assignor’s actual knowledge, there are presently no
defaults under the Agreement, and (ii) except as may be provided above, the
Agreement has not been modified or amended in any respect, and is presently in
full force and effect.

 

  3. Defined Terms. Except as may be otherwise provided herein, all defined
terms used herein shall have the same meaning ascribed to them in the Agreement.

 

  4. Successors and Assigns. This Partial Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

  5. Governing Law. This Partial Assignment shall be governed by and construed
in accordance with the laws of the State of North Carolina.

 

  6. Multiple Counterparts. This Partial Assignment may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Facsimile and/or
electronic signature pages shall be effective for purposes of this paragraph.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AND SIGNATURE PAGE TO FOLLOW]

 

2



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

ASSIGNOR:

Strategic Storage Opportunities, LLC,


a Delaware limited liability company

By:  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz

Title:   President ASSIGNEE: SST II 5012 New Bern AVE, LLC,
a Delaware limited liability company By:   Strategic Storage Trust II, Inc.,
a Maryland corporation,
its Manager   By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz

  Title:   President

 

3